          Case:1:19-cv-00330-DCN
         Case    19-35935, 01/07/2020, ID: 11553167,
                                    Document         DktEntry:
                                              21 Filed 01/07/207, Page
                                                                   Page11ofof11

                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      JAN 07 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 LACEY MARK SIVAK,                               No. 19-35935

               Plaintiff - Appellant,
                                                 D.C. No. 1:19-cv-00330-DCN
   v.                                            U.S. District Court for Idaho, Boise

 ADA COUNTY COURTS; et al.,                      MANDATE

               Defendants - Appellees.


        The judgment of this Court, entered December 16, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Jessica F. Flores Poblano
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
